         Case 3:20-cv-00378-AC         Document 26       Filed 09/21/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 KELSEY MILLER,                                      Case No. 3:20-cv-378-AC

                Plaintiff,                           ORDER

        v.

 SAWYER AND SONS CONSTRUCTION
 LLC; and JEFFREY JAY BORST,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on September 1, 2020. ECF 21. Judge Acosta recommended that the Court grant

Plaintiff Kelsey Miller’s (“Miller”) Motion to Modify the Scheduling Order and Motion for

Leave to Amend the Complaint. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).



PAGE 1 – ORDER
         Case 3:20-cv-00378-AC          Document 26       Filed 09/21/20      Page 2 of 2




       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge Acosta’s Findings and Recommendation for clear error on the

face of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge Acosta’s

Findings and Recommendation, ECF 21. The Court GRANTS Miller’s Motion to Modify the

Scheduling Order and Motion for Leave to Amend the Complaint. The Court orders Miller to file

the proposed First Amended Complaint within seven days.

       IT IS SO ORDERED.

       DATED this 21st day of September, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
